Title: Abigail Adams to Elbridge Gerry, 4 August 1781
From: Adams, Abigail
To: Gerry, Elbridge


     
      
       Braintree, 4 August 1781
       
      
     
     The very quick reply with wish which you honourd my Letter together with the Friendly contents of your polite favour demand my acknowledgement.
     If you Sir as a patriot and a Friend feel for the injurys offerd to your Country and the disgrace with which those in power are endeavouring to load our Friend, you may easily judge of the anxiety of one whose happiness is so interwoven and blended with the injured, that he cannot receive a wound at which the other does not blead.
     I presume not to judge of all the consequences which will follow the late determinations of Congress. One only I am satisfied in. If our Friend is cloged and embarrassed as you hint, if his instructions are such as he ought not consistant with the Good of his country and the duty he owes to it, to execute, he will resign his commission and return to his native country.
     Here Sir I will give you a few extracts which will shew you his Sentiments not upon the present, but upon his Situation when he returnd from Europe, which you know was not then very Eligible. They were written in a confidential Letter to you, but some parts of the Letter was written with so much freedom that he thought proper to surpress it. In speaking of the Jealousy which he had ever observed in Congress of the Massachusetts, he adds “Is it possible that Congress should be respected if she suffers those Men upon whom she has as her records shew most depended from the begining, those Men who had a chief hand in forming her Navy and Army, who have supported her Independance, who have promoted and formed her alliances, to be slandered and disgraced. These things are of more importance in Europe than here to the publick but they are of too much here to be neglected. If the Massachusetts is to be made the But and Sport in the Manner it has been you will soon see it abandoned by all Men of Spirit, or you will See it break the union. For myself I care nothing at all, for my children I care but little for these things, but for the publick I care much. It is really important that congress should not dishonour their own members without cause and is really Important that the Members of Mass Bay should support each others honours and characters. I could return to my practise at the Bar, and make fortunes for my children, and be happier and really more respected than I can in the hazardous tormenting employments into which Congress have always put me. I can be easy even under the marks of disgrace they put upon me but they may depend upon it they either mistake their own Interest in putting me into these employments or in putting these Brands upon me.”
     Time will shew which of his predictions are true. If our Friend Mr. Lovell returns I shall be fully informed, he has often refered me for information to Mr. A. but that Gentleman is so much ingrossed that I cannot get him even to spend one day with me. Have only been able to see him for half an hour and that in company. I shall be happy sir to see you at Braintree, whenever it suits your convenience; I doubt not of your Friendship or of your assiduity to support my Friend in every measure He may persue for the benifit of his country, but by your Letter and Mr. Lovells late hints I fear it is wholy out of his power. He will immediately upon the recept of the new plan feel his dissagreable Situation and I am pained when I reflect upon the anxiety it will give him. He must and will quit a Situation in which he cannot act with Honour, this his enimies know and they will assuredly answer their end. Those who wish well to their country must mourn the corrupt influence that has poisoned the fountain of power from whence issue Streams which Instead of nourtering and refreshing these Infant States are like to prove as Banefull as the ten fold plagues of Egypt. If you should receive any further information from your Friends at Congress respecting these matters I should take it as a favour if you would communicate them to Sir Your obliged Friend & humble Servant,
     
      Portia
     
    